IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,744-01


EX PARTE MARY KATHRYN WEAVER SCOTT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004F00261
IN THE 5TH DISTRICT COURT FROM CASS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application  for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to sixty years' imprisonment.  The Sixth Court of Appeals upheld her conviction.  Scott
v. State, No. 06-05-246-CR (Tex. App.-Texarkana, delivered April 20, 2007), pet. ref'd.
	On October 29, 2008, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On January 5, 2009, the trial court made findings of fact and
conclusions of law that were based on a response from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: February 4, 2009
Do not publish